Title: From John Adams to Edmund Jenings, 14 February 1783
From: Adams, John
To: Jenings, Edmund


Sir
Paris Feb. 14. 1783

Mr Storer, whom you know, will deliver you this, but whether he will find you at Brussells or else where, I knew not.
I begin to grow impatient to See, the definitive Treaty Signed that I may take myself away, from this dull Place.
I am just returned from Dinner, with the Sweedish Ambassador, who invited Us all, upon occasion of the Signature of the Treaty, between his Master and Congress, which was done the 5. instant— I am much pleased with this Ambassador, 1. because he has a noble Library. 2. because his Face is pale, as if he keept his Books to read, not merely for shew. 3. because he talks a good deal and 4. because he talks well, like a man of Sense and Learning.— I Should endeavour to be acquainted with this Man more intimately, if I were to Stay here.— he has been 18 years at this Court.
Will you be the Mentor of my young Friend who bears this and give him good Council, as you often do me
your most obedient
J. Adams.
